968 So.2d 623 (2007)
Davidson R. AMBRISTER, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and PBS of Central Florida, Appellees.
No. 3D07-54.
District Court of Appeal of Florida, Third District.
October 17, 2007.
Davidson R. Ambrister, in proper person.
John D. Maher, Tallahassee, for appellee, Florida Unemployment Appeals Commission.
Before GERSTEN, C.J., and COPE and SALTER, JJ.
PER CURIAM.
David Ambrister, pro se, appeals a final order of the Unemployment Appeals Commission dismissing his appeal as untimely. No due process issues have been presented to us, and we therefore affirm. § 443.151(4)(b)4, Fla. Stat. (2006); Espinosa *624 v. Cableoptics, 807 So.2d 195 (Fla. 3d DCA 2002).
Affirmed.